Citation Nr: 1450015	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to October 2004.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision (with notice in April 2010) by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Among other things, service connection for sleep apnea was denied therein.  The Veteran appealed that determination.  In November 2013, he testified before the undersigned at a hearing held at the aforementioned RO.  The following determination is based on review of his paper and electronic claims files.


FINDING OF FACT

The Veteran's current sleep apnea is related to weight gain which in turn is related to his service-connected post-traumatic stress disorder (PTSD) with depression.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea, as secondary to the service-connected PTSD with depression, have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, the Board notes that VA has duties to notify and a duty to assist regarding a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion in this regard is not necessary, however, because service connection for sleep apnea is granted herein.  The sole benefit sought is granted, in other words.  It follows that any errors made in satisfying the aforementioned duties were harmless.  The same is true for any errors made during the hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a Veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of the nonservice-connected disability pre-aggravation thus must be compared to the current level post-aggravation.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the amount attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in August 2009.  April 2007 VA treatment records contain diagnoses of sleep disturbance and insomnia, while a September 2009 VA treatment record documents an obstructive sleep apnea diagnosis.  It was noted to be treated with continuous positive airway pressure in a January 2010 VA treatment record.  Such further was mentioned at the hearing.  The Veteran, in sum, clearly has a current disability.  

Neither obstructive sleep apnea nor any other type of sleep apnea qualifies as a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection accordingly cannot be presumed-despite the fact that the Veteran served for approximately 25 years after December 31, 1946, many during the Persian Gulf War.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  Service connection also cannot be premised on chronicity or continuity of symptomatology absent a chronic disease.  However, onset and persistence of relevant symptoms or even the disability itself still must be taken into account as they relate to direct service connection.

Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon examination.  38 C.F.R. § 3.304(b).  Sleep apnea was not detected at the Veteran's August 1979 entrance examination.  He therefore is presumed to have been sound.  The applicable inquiry thus is whether or not he incurred as opposed to aggravated a relevant injury or disease during service.  

Neither obstructive sleep apnea nor any other type of sleep apnea is referenced at any point in the Veteran's service treatment records.  These records reveal that he denied frequent trouble sleeping at the time of his entrance examination as well as at periodic examinations in November 1984, June 1985, March 1993, and January 2000.  Yet, they also reveal (upon separation examination in May and June 2004) that he reported frequent trouble sleeping, to include poor sleep due to thinking "about the mission" and anxiety over his duties as well as getting only five to six hours daily.  

The Veteran recounts that he began having trouble sleeping, including snoring as well as getting little sleep with corresponding daytime exhaustion and napping, in approximately 1996.  There is no indication that he has a medical background.  Thus, he is a lay person.  Lay evidence is competent when it concerns something personally experienced or witnessed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran accordingly is competent (with the possible exception of snoring which would have occurred when he was asleep).  He also is credible as none of the factors for consideration in this regard are significant.  

These factors include interest, consistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  An interest exists, as the Veteran may gain financially from this determination.  His demeanor at the hearing did not convey deceit, however.  There further is no indication of bad character or malingering.  The Veteran's recount is plausible.  He consistently has given it in statements and at the hearing.  The only inconsistency with the other evidence is not important.

Indeed, the Veteran recounts sleep problems beginning in 1996.  Service treatment records, which consist primarily of his recounts then, have such problems beginning sometime between 2000 and 2004.  The important point is that they were incurred during service regardless of when.  The Veteran also has recounted that these problems have continued ever since.  He is competent in this regard for the same reasons he was competent above.  He also is credible because, once again, none of the applicable factors for consideration are significant.  As a result, the Veteran believes there is a nexus between his service and his current sleep apnea disability.  

Lay evidence sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It rather is a medical question.  The respiratory system indeed is complex, and there are several potential causes both of sleep apnea and of trouble sleeping.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

No private medical opinion regarding nexus exists.  Further, no VA medical opinion regarding nexus exists.  A VA medical examination, which generally includes such an opinion, indeed was not conducted.  However, the January 2010 VA treatment record contains an assessment that the Veteran's sleep apnea is obesity-related.  The author of this record is a physician.  Thus, the aforementioned opinion essentially is a VA medical opinion.  A medical opinion generally is only as persuasive as the rationale offered for it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Here, no rationale was offered by the physician.  Yet, it is of note that service treatment records and VA treatment records show that the Veteran is between 79 inches (6 feet 7 inches) and 81 inches (6 feet 9 inches) tall.  He was 328 pounds at September and October 2005 VA psychiatric and hypertension medical examinations, reporting a gain of at least 35 pounds since his separation from service.  In May and July 2007 VA treatment records, he reported having gained 80 pounds since his separation from service.  He was described as morbidly obese but down to 345 pounds from 365 pounds.  He finally was 351 pounds at a May 2008 VA heart medical examination.  

As such, the finding of obesity is well-supported.  There also is substantial support for linking such to obstructive sleep apnea notwithstanding that no rationale was provided.  Indeed, this link is so established it is noted in a medical dictionary.  Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  The Veteran contends that his weight gain is attributable to decreased energy due to his trouble sleeping.  Neither the service treatment records nor the VA treatment records offer any support for this contention.  Indeed, these latter records contain the Veteran's assessments that his weight gain is because of poor eating habits, no longer doing physical work, and no longer exercising to include going to the gym.

Of import, however, is that the service treatment records show the Veteran was 225 pounds at his August 1979 entrance examination.  At his January 2000 examination, he was 241 pounds.  In a January 2006 rating decision, the RO granted service connection for a psychiatric disorder based largely off of the Veteran's time in service between 2000 and 2004.  By his separation, he was 265 to 266 pounds.  He gained around 25 pounds in his final years of service, on other words.  This gaining trend continued thereafter.  A July 2007 VA psychiatric medical examination finally found that the Veteran eats and has diminished interested in significant activities, like exercise, because of his symptoms.  

The Veteran's weight gain which caused sleep apnea thus is attributable to his service-connected PTSD with depression.  There is an incurrence nexus between his sleep apnea and this disorder.  It is unnecessary to proceed with consideration of direct service connection.  All that is notable is that VA treatment records agree with service treatment records that some of the Veteran's trouble sleeping is attributable to his service-connected psychiatric disorder.  Yet, a July 2009 letter (received in September 2009) from his VA psychiatrist also confirms that a medical component was suspected.  It is reiterated that this component has been confirmed.

Based on the foregoing, service connection is not presumed.  Direct service connection also has not been established.  Yet, secondary service connection has been established by a preponderance of the evidence.  There indeed is no approximate balance of the evidence but rather the evidence for secondary service connection outweighs the evidence against secondary service connection.  It follows that there is no need to afford the Veteran the benefit of the doubt.  Service connection for sleep apnea on a secondary basis is granted outright.  


ORDER

Service connection for sleep apnea as secondary to the service-connected PTSD with depression is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


